DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claim[s] 8, 10 – 19, 21 are cancelled in the application. 
Claim[s] 1 – 7, 9, 20, 22 - 38, pending in the instant application and will be examined herewith. 
Election/Restrictions
NO restrictions warranted at applicant’s initial time of filing for patent. 
Priority
Applicant claim[s] domestic priority under 35 USC 371 as a National Stage Application to PCT/SE2017/051294, filed on 12/19/2017. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2020, 09/21/2021, the submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Applicant’s drawings filed on 06/08/2020 have been inspected and are in compliance with MPEP 608.02. 
Specification
Applicant’s specification filed on 06/08/2020 has been inspected, and is in compliance with MPEP 608.01. 
Claim Objections
NO objections warranted at applicant’s initial time of filing for patent. 
Claim Interpretation – 35 USC 112th 6th or F
It is in the examiner’s opinion that claim[s] 1 – 7, 9, 20, 22 – 38, do not invoke means for or step plus functional claim language under the meaning of the statue. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim[s] 5, 26, 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear in at least claim # 1, the office unable to ascertain as to whether the encrypted information that relates to an identifier of the transmitting node is signed, OR the encrypted information that relates to an identifier of the transmitting node is encrypted only OR the encrypted information that relates to an identifier of the transmitting node is signed and encrypted, based on that the claims recite the phrase “….and/or…”  
	Appropriate action required. 
***For examination purposes, it will be assumed that the encrypted information containing the identifier of the transmitting node is only encrypted or only signed, but not both encrypted and signed simultaneously. 

Claim[s] 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear from the claim language as to whether both the security status is stored and the LLDP message is managed based on the condition that if the receiving node is configured to apply first security policy instead of a second security policy. Based on that the claim recite the “…and/or….etc.
Appropriate action required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim[s] 7, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) 7, 20 does/do not fall within at least one of the four categories of patent eligible subject matter because the claim language intends to claim software per se. The claim language recites “a computer program comprising instructions that when executed by a processing circuit…etc.,” shows intent to claim software per se. While the claims do recite a processing circuit, but the circuit does not further limit the claim language. The claims recite the processing circuit is for use with the recited computer program. Applicant is not claiming a processing circuit in the manner that further limits the claim language. Thus, the remaining element is the computer program only, therefore, the claim is non-statutory under the meaning the statute herein. A computer program is not one of the statutory elements: method, machine, manufacture, chemical composition, or an improvement therefore.  
Appropriate action required. 
Double Patenting
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5, 9, 22 – 26, 28 – 30, 35 – 37 is/are rejected under 35 U.S.C. 102(a)(2) as being taught by Lee et al. [US PGPUB # 2008/0141359]
As per claim 1. Lee does teach a method, performed by a transmitting node, for handling Link Layer Discovery Protocol, “LLDP”, messages in a communication network comprising the transmitting node [Lee, paragraph: 0009, lines 1 – 3, The first objective of the present invention is to provide a method for preventing unauthorized connection (that is, to Anti-Rogue) in a network system. The present invention provides authentication and licensing mechanism under the 802.1 ab communication protocol structure that is more suitable for portable network devices. Where at paragraph: 0010, lines 3 – 5, the present invention adds an authentication key in the LLDP packet transmitted by the 802.1ab communication protocol.], wherein the method comprises:
	- transmitting a LLDP message to another, receiving node of the communication network [Lee, paragraph: 0011, lines 7 – 10, The method includes the steps of: receiving a LLDP packet satisfying the 802.1ab communication protocol transmitted from a second network device by a first network device in a network system], which LLDP message comprises security related information enabling to verify authenticity of the transmitting node [Lee, Figure # 4 and paragraph: 0037, Refer to FIG. 4, which shows an embodiment of the fields in the LLDP packet used in the method of preventing unauthorized connection in accordance with the present invention. In a preferred embodiment of the present invention, the LLDP packet may include two major fields, namely a TLV (Type Length Value) title field and a TLV data stream field. The TLV title field may further include a TLV type field and a TLV data length field. The TLV data stream includes a MAC (Media Access Control) address of the network device and further includes an OUI (Organizationally Unique Identifier) field, an organization configuration subtype field and an organization configuration data stream field; wherein, the authentication key is to encrypt an OUI code of the network device manufacturer with a password and then store it in the TLV data stream Analyzing the TLV data stream of the LLDP packet can therefore calculate the password and verify the legitimacy of the authentication.].

As per claim 2. Lee does teach the method as claimed in claim 1, wherein the security related information is comprised in one or more security related Type Length Values, “TLVs”, which security related TLVs are certain TLVs of the LLDP message assigned to contain the security related information [Lee, paragraph: 0016, Preferably, the LLDP comprises the following fields: a TLV title and a TLV data stream; the TLV data stream includes a MAC address of the network device and the authentication key is contained in the TLV data stream.].

As per claim 3. Lee does teach the method as claimed in claim 1, wherein the security related content comprises encrypted content, which encrypted content contains encrypted one or one or more Type Length Values, “TLVs”, being cleartext TLVs that have been encrypted [Lee, Figure # 4 and paragraph: 0037, Refer to FIG. 4, which shows an embodiment of the fields in the LLDP packet used in the method of preventing unauthorized connection in accordance with the present invention. In a preferred embodiment of the present invention, the LLDP packet may include two major fields, namely a TLV (Type Length Value) title field and a TLV data stream field. The TLV title field may further include a TLV type field and a TLV data length field. The TLV data stream includes a MAC (Media Access Control) address of the network device and further includes an OUI (Organizationally Unique Identifier) field, an organization configuration subtype field and an organization configuration data stream field; wherein, the authentication key is to encrypt an OUI code of the network device manufacturer with a password and then store it in the TLV data stream Analyzing the TLV data stream of the LLDP packet can therefore calculate the password and verify the legitimacy of the authentication.].

As per claim 4. Lee does teach the method as claimed in claim 1, wherein the security related information comprises encrypted information that enables to verify said authenticity [Lee, Figure # 4 and paragraph: 0037, Refer to FIG. 4, which shows an embodiment of the fields in the LLDP packet used in the method of preventing unauthorized connection in accordance with the present invention. In a preferred embodiment of the present invention, the LLDP packet may include two major fields, namely a TLV (Type Length Value) title field and a TLV data stream field. The TLV title field may further include a TLV type field and a TLV data length field. The TLV data stream includes a MAC (Media Access Control) address of the network device and further includes an OUI (Organizationally Unique Identifier) field, an organization configuration subtype field and an organization configuration data stream field; wherein, the authentication key is to encrypt an OUI code of the network device manufacturer with a password and then store it in the TLV data stream Analyzing the TLV data stream of the LLDP packet can therefore calculate the password and verify the legitimacy of the authentication.].

As per claim 5. Lee does teach the method as claimed in claim 4, wherein the encrypted information relates to a cryptographically signed, and/or encrypted, identifier of the transmitting node [Lee, Figure # 4 and paragraph: 0037, Refer to FIG. 4, which shows an embodiment of the fields in the LLDP packet used in the method of preventing unauthorized connection in accordance with the present invention. In a preferred embodiment of the present invention, the LLDP packet may include two major fields, namely a TLV (Type Length Value) title field and a TLV data stream field. The TLV title field may further include a TLV type field and a TLV data length field. The TLV data stream includes a MAC (Media Access Control) address of the network device and further includes an OUI (Organizationally Unique Identifier) field, an organization configuration subtype field and an organization configuration data stream field; wherein, the authentication key is to encrypt an OUI code of the network device manufacturer with a password and then store it in the TLV data stream].

As per method claim 9 that includes the same or similar claim limitations as method claim 1, and is similarly rejected. 


As per transmitting node claim 22 that includes the same or similar claim limitations as method claim 1, and is similarly rejected. 

As per transmitting node claim 23 that includes the same or similar claim limitations as method claim 2, and is similarly rejected. 


As per transmitting node claim 24 that includes the same or similar claim limitations as method claim 3, and is similarly rejected. 


As per transmitting node claim 25 that includes the same or similar claim limitations as method claim 4, and is similarly rejected. 


As per claim 26. Lee does teach the transmitting node as claimed in claim 25, wherein the encrypted information relates to a cryptographically signed, and/or encrypted, identifier of the transmitting node [Lee, Figure # 4 and paragraph: 0037, Refer to FIG. 4, which shows an embodiment of the fields in the LLDP packet used in the method of preventing unauthorized connection in accordance with the present invention. In a preferred embodiment of the present invention, the LLDP packet may include two major fields, namely a TLV (Type Length Value) title field and a TLV data stream field. The TLV title field may further include a TLV type field and a TLV data length field. The TLV data stream includes a MAC (Media Access Control) address of the network device and further includes an OUI (Organizationally Unique Identifier) field, an organization configuration subtype field and an organization configuration data stream field; wherein, the authentication key is to encrypt an OUI code of the network device manufacturer with a password and then store it in the TLV data stream Analyzing the TLV data stream of the LLDP packet can therefore calculate the password and verify the legitimacy of the authentication.].

As per receiving node claim 28 that includes the same or similar claim limitations as method claim 1, and is similarly rejected. 

As per receiving node claim 29 that includes the same or similar claim limitations as method claim 2, and is similarly rejected. 


As per claim 30. Lee does teach the receiving node as claimed in claim 28, wherein receiving node is further configured to:
	verify, based on said security related information, the authenticity of
the transmitting node that transmitted the LLDP message [Lee, Figure # 4 and paragraph: 0037, Refer to FIG. 4, which shows an embodiment of the fields in the LLDP packet used in the method of preventing unauthorized connection in accordance with the present invention. In a preferred embodiment of the present invention, the LLDP packet may include two major fields, namely a TLV (Type Length Value) title field and a TLV data stream field. The TLV title field may further include a TLV type field and a TLV data length field. The TLV data stream includes a MAC (Media Access Control) address of the network device and further includes an OUI (Organizationally Unique Identifier) field, an organization configuration subtype field and an organization configuration data stream field; wherein, the authentication key is to encrypt an OUI code of the network device manufacturer with a password and then store it in the TLV data stream Analyzing the TLV data stream of the LLDP packet can therefore calculate the password and verify the legitimacy of the authentication.].

As per receiving node claim 35 that includes the same or similar claim limitations as method claim 3, and is similarly rejected. 

As per receiving node claim 36 that includes the same or similar claim limitations as method claim 4, and is similarly rejected. 

As per receiving node claim 37 that includes the same or similar claim limitations as method claim 5, and is similarly rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 6, 7, 20, 27, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [US PGPUB # 2008/0141359] in view of Brickell et al. [US PAT # 9043604]
As per claim 6. Lee does teach what is taught in the rejection of claim #4 above. 
	Lee does not appear to teach the method as claimed in claim 4, wherein the encrypted information is encrypted by one or more of the following: a private cryptographic key of a security administrating node that is another
node than the transmitting node and the receiving node, a private cryptographic key of the transmitting node, a public cryptographic key of the receiving node, a cryptographic key that is shared between the transmitting node and the receiving node.
	However, Brickell does teach the method as claimed in claim 4, wherein the encrypted information is encrypted by one or more of the following: a private cryptographic key of a security administrating node that is another
node than the transmitting node and the receiving node, a private cryptographic key of the transmitting node, a public cryptographic key of the receiving node, a cryptographic key that is shared between the transmitting node and the receiving node [col. 2, lines 63 – 67, In an embodiment of the present invention, a key provisioning method uses a symmetrical key and supports both online and offline provisioning. A symmetric key is shared and used by both the sender and receiver of a message to encrypt and decrypt the message.].
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Brickell in order for the encrypting of the OUI code of the network device with the authentication key for authentication of the communicating second device of Lee to include encrypting the authorization key of Brickell. This would allow for the protection of the authorization key while in transit with the LLDP message between the first network device and the second network device. See col. 4, lines 56 – 62 of Brickell.  

As per computer program claim 7 that includes the same or similar claim limitations as method claim 1, and is similarly rejected as indicated above.

***The examiner notes that the prior art of Brickell does disclose a computer program comprising instructions when executed by a processing circuit at col. 17, lines 21 – 29. 


As per computer program claim 20 that includes the same or similar claim limitations as method claim 7, and is similarly rejected. 

As per transmitting node claim 27 that includes the same or similar claim limitations as method claim 6, and is similarly rejected. 

As per receiving node claim 38 that includes the same or similar claim limitations as method claim 6, and is similarly rejected. 

Allowable Subject Matter
Claim[s] 31 – 34 contain allowable but as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim[s] 31 – 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
***A reason’s for allowance is forthcoming in the next subsequent office action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reddy et al., who does teach……Furthermore, line cards 20 may receive LLDP data units. When line cards 20 receive LLDP data units, line cards 20 may forward to LLDP data units to forwarding engine 22 and forwarding engine 22 may forward the LLDP data units to an authentication module 42. When authentication module 42 receives an LLDP data unit, authentication module 42 may authenticate the sender of the LLDP data unit. For example, authentication module 42 may transmit a random number to the device that sent the LLDP data unit. If the device that sent the LLDP data unit sends back a copy of the random number that has been encrypted using a particular private encryption key, authentication module 42 may accept the LLDP data unit and store the configuration parameters in the LLDP data unit in a management information base (MIB) 44. MIB 44 may also store configuration parameters of switch 4A. Otherwise, if the device that sent the LLDP data unit does not send back a copy of the random number that has been encrypted using the particular private encryption key, authentication module 42 may reject the LLDP data unit and does not store the configuration parameters in the LLDP data unit in MIB 44.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434